Citation Nr: 0307586	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not yet ready for appellate review.  In March 
1968 the appellant filed a claim of entitlement to service 
connection for "ear trouble."  At an August 1968 VA 
examination, the appellant was diagnosed with high frequency 
hearing loss in the right ear.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
75
LEFT
5
5
10
N/A
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

By an August 1968 rating decision, service connection for 
"high frequency hearing loss" was granted.  In the April 
1998 rating decision on appeal, a compensable disability 
rating was denied for "high frequency hearing loss."  The 
Statement of the Case (SOC), issued in January 1999, 
identifies the issue on appeal as, "Evaluation of bilateral 
hearing loss currently evaluated as [zero] percent 
disabling."  A July 2002 Supplemental Statement of the Case 
(SSOC) identifies the issue on appeal as, "Evaluation of 
high frequency hearing loss currently evaluated as [zero] 
percent disabling."  Thus, whether the issue on appeal 
pertains to bilateral hearing loss or only to right ear 
hearing loss is ambiguous.

Further, the appellant's hearing acuity was last evaluated in 
January 1998, more than five years ago.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.	The RO should clarify the issue on 
appeal, specifically, as to whether 
the veteran is service connected for a 
bilateral hearing loss or for a 
hearing loss of only one ear.

2.	The appellant should be afforded a VA 
audio examination to determine the 
severity of his hearing loss.  The 
claims folder should be made available 
to the examiner for review before the 
examination.

3.	  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
that identifies clearly the issue on 
appeal and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


